Title: To Thomas Jefferson from John Chamberlin, 12 August 1805
From: Chamberlin, John
To: Jefferson, Thomas


                  
                  
                     Honoured Sir, 
                     Massachusetts (Maine) New Ohio, near BangorAugt 12, 1805. Continued to Febry. 16, 1806
                  
                  Feeling a pride in the reality of citizenship, on liberal and equal ground, in, perhaps the only free and happy country on Earth, I flatter my self it will be deemed no unpardonable presumption for a citizen so obscure, and inconsiderable as my self, to approach in this way to a fellow citizen first in Office, and first in the confidence of a great majority of united Americans.—
                  Altho’ no man more than my self, abhors flattery, yet conceiving that speaking the plain truth and flattery are very different things—will venture to say, that next to the salvation of our country from British chains, was I rejoiced at the change of administration which took place on the fourth of March 1801; and which choice has, to the honor of both Electors & Elected, been recently renewed by a very encreased majority. I cannot forbear rejoicing that by this Administration the happiness of Americans, and of all men concerned appears to be the object, and the true principles of the constitution the guide—tempered with candor and moderation.
                  I am the more emboldened to give indulgence to the feelings of my heart in this, by the declaration of Montesquieu and others, viz that in a free Republic or Democracy, each citizen has lying on him the care of the whole body, of which he is a member. Permit me to say that from my youth till now, it has been the ardent wish of my heart, that true liberty, civil and religious, may enjoy an everlasting abode here; and that Americans may never fail to reach forth a consolating hand to their virtuous and oppressed brethren of the old world, who may flee to us for refuge and for friendship.
                  From the early stages of our revolution have I seen the necessity of reducing to practice the above theory of Montesquieu, even while his name was to me unknown. For it was apparent that nothing was more to be looked for (human nature being so depraved) than stretches of power; and want of real patriotism in public servants; and that these therefore ought always to feel their dependence on a watchful people.
                  Under these impressions, it has been matter of small surprise, that some, who had been notable defenders of popular power and rights, against our foreign and domestic lordlings, should have been corrupted by means of the powers and emoliments confered on them by the people—going about to form an union with the remnant of the tories, backed by British machinations—the design of the whole to lord it over their rightful masters, the sovereign people of America, who are happy that by the impetious zeal of the oppressors, to fasten on the yoke, the chains &c, they have disconcerted their own councils by awaking so large a portion of the people from their dangerous slumbers.—But even now sleeping we apprehend is perelous. Our antirepublican neighbours, tho’ beaten, are not subdued, but are trying every artifice to keep up the delusion put the leading freinds of the people out of countenance, and set the doctrine of popular sovereignty at defyance.
                  The third party scheme, in this obscure place, I have not the means of fully investigating; but apprehend it is a delaid measure of some leading antirepublicans to undermine the liberties of the people, under specious pretentions, and deceitful appearences.
                  The safety and happiness of the people doth, and ever hath ocupied so large a share of my cares, that I could wish my circumstances would allow me much more time about [then] the calls of my family demand the whole, but what I snatch from my resting hours.—The time I spent for the public, at the call of the town to which I belonged, in the early stages of our revolutionary war without pay, (with very small property, even for one of the middle class in New England) with much sickness and infirmity in person and family, which continues in the later to the present moment,—losses and the begining a new farm in a new country, under many disadvantages; all have tended rather to narrow my circumstances. And the open avowal of republican sentiments which I have never concealed or disguised has deprived me of the patronage of some rich federal acquaintances. But it is principle, not private interest, nor men (any farther than they appear to act on good principles) that I have, and shall give all my feeble aid in support of.
                  Since the foes to the sovereignty of the great body of the people are in the habit of representing that body, as incapable of self-government, of course would have them slaves, may it not be well to enquire, if it would not be well for some one or more of the common labouring part of the citizens, to write and publish a treatise on government, provided such in this class can be found, who can do the subject tolerable justice, and offer some improvements to common understandings, to let them and the world know that the common people of United America, do know the principles of a free govermt, both in theory and practice, and mean to defend them? And since the writer of this is doubtful whether any fellow citizen of this class, (of which he is a member) will come forward; to vindicate this fraternity against the degrading reproaches cast on this great body, so absolutely necessary to the very existence of the whole community; and ardently wishing that the above purpose may be effected ventures to communicate to your self the outlines of such a work; and if no other of the same class of better abilities or opertunity and means, shall appear to undertake, will endeavour to illustrate and vindicate the principles of a free republican or democratic government; and show that the general and state governments are founded on those principles, and that the American people are able [to] defend & support them, if your self, after finding out my character &c, shall see cause to afford your patronage and support.
                  Permit me to say, that nothing but a sense, or apprehension of duty could induce me, under existing circumstances to come thus forward; and am far from thinking otherwise, than that very many citizens are much more capable of such a work, but none such are known of the unlearned and labouring sort, who are willing to undertake; and it strikes me forceably, that this class are particularly called up to stand on their defence against such as would run them down and enslave them.—May I also be permited to say, that no other way appears in any degree hopeful, but looking up to your self as, under God, the political father of a free and virtuous people. What ever disagreeable feelings it gives me, I must own that it is impossible under present circumstances, for me to proceed on such a work, without pecuniary aid, in some way to me unknown. My poverty, want of eloquence and address in speaking, and the rich monied men of my acquaintence being mostly on the oposite side, throw such mighty discouragements in my way, that I conceive it utterly unavailing for me to resort to any measures, previous to this communication.
                  Though without classical education, untaught in grammer, and never had leisure for large reading, yet have studied human nature, am not destitute of philanthropy—have spent much meditation on the nature of a free civil government, as well as that of religion, and on the genuine meaning of the civil constitutions under which I have the happiness to live. On these I have the assurence to think I have made some improvements of late, from what has been generally conceived by our politicians, and which, it may be hoped, would not be an unacceptable offering to the public.
                  Should such help and assistance be afforded, by your provident care & goodness, as to enable me to proceed in such a work, would it not be useful and ornamental to have it enriched with sketches of political History, antient and modern? The means are not in my power, excepting some general Ideas, with a few particulars stored in memory. The history of our own country, especially from the opening of the revolution to the present times, including the doings & minutes of Congress, both under the old confederation, and under the Constitution would be useful; Though it may not be absolutely necessary to our design, to have the use of any books not now in possession, yet it would be improving.
                  Through a cloud of discouragements, I shall venture to send enclosed the heads of the proposed work, desiring, if it may comport with your feelings and duty, that you write me your opinion of the measure proposed, and if by your self approved, to write of the means to effect it.
                  Something of my moral character may be found by an application to Mr John Leland, a Baptist minister in Cheshire, in Berkshire County, Mass’ts, who has formerly been a preacher in Virginia, and who I learn has contracted an acquaintance with yourself; I have had the pleasure of some acquaintence with him, tho’ but short. I belong to the same religious fellowship with him, and know of no man with whom I have a more perfect agreement, in point of religious liberty; and I conceive of civil likewise.—have also had an imperfect acquaintance with Mr. James Elliot, representative to Congress, and a more full and intimate one with his brother Samuel, writer of the misfortunes of the great—have had a good understanding with them in matters of civil policy. I fear that Mr. J.E. at least, has of late, in a great degree lost sight of the true Interest of our country, but hope he will be reclaimed. With sentiments of superior respect and esteem I am, Sir, your humble fellow citizen,
                  
                     John Chamberlin.
                  
                  
                     P.S. I must, Sir, ask pardon for the bad looks of this letter, for want of time and of conveniencies, here in the woods. Should I obtain encouragement and help, so as to write the proposed work, it may contain from 300, to 400 pages quarto. Whether the proposed outlines, here enclosed are or are not judiciously arranged; whether they contain too many particulars, if so what should be left out, and how put together; if you Sir should condesend to make any return in favour of the proposed work—will thank you to propose such alterations there in as to you may seem proper
                     Continued on the third page of sheet 2d.
                     Continued from the Postscript in Sheet 1st.
                     In my retired situation in the wilderness, nearly 30 miles from from any post-office or male-rout, or incorporated town or vilage to which we have access, and circumstanced otherwise as I am—have had no convenient opertunity for advice or assistence, respecting these outlines
                     I have never wrote any thing for the press excepting a little for news-papers. Whatever I have written in divers news-papers hath uniformly been in favour of the freedom and sovereignty of the people. At a certain trying period was I cautioned by some respectable political friends, not to expose my self to the powers that then were, but could not suppress the breath of freedom.—I well knew myself exposed to persecution on that account. It is principle, rather than the the fear or favour of men that governs my conduct.
                     May I be permited to say,—the writer of this feels a patriotic ambition to let Senator Tracy & Co., know that his “leather apron, and check shirted men”, know the principles of a free government, as well in theory, and much better in the practical part than he does.
                  
               